DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/035151, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application is silent regarding the claimed limitation “the frequency identifier being an absolute radio-frequency channel number (ARFCN)” in lines 10-11 of claim 1, and lines 6-7 of claim 7.

Response to Arguments
Applicant's arguments filed 1/29/2021 for independent claims 1 and 7 regarding newly added limitation where “the frequency identifier is "an absolute radio-frequency channel number (ARFCN)"” on page 5, and newly added claim 14 on page 6 have been considered but are moot in view of new grounds of rejection.
	Further, applicant asserts:
	A) on pages 4-5, Zhao is silent regarding a frequency identifier identifying a first frequency that is different from a frequency of the serving cell arguing "discovery for neighboring WTRU's in a different spectrum is not equivalent to transmitting a frequency identifier identifying a first frequency that is different from a frequency of the serving cell, as recited by claim 1".  The examiner respectfully disagrees.
	B) on page 5, Zhao "also fails to disclose the recited features of claim 1 regarding "the receiver is configured to receive second information from the base station, the second information releasing the configured reception gap," and "the controller is configured to release the configured reception gap on a basis of the second information," and similar features in claim 7".  The examiner respectfully disagrees.
	C) on page 5, "reconfiguring" resources does not mean "releasing," as recited by claim 1. Even further, during the January 28 interview, the Examiner asserted that Zhao's disclosed "scheduling gaps" correspond, in some way, to the recited "release the configured reception gap on a basis of the second information," as recited in claims 1 and 7.  The examiner respectfully disagrees.
	Regarding argument A) The claimed limitation a frequency identifier identifying a first frequency that is different from a frequency of the serving cell is taught as indicated on page 3 in the OA of 10/29/2020 with (report includes frequency resources for out-of-coverage WTRU; para. 162, in-coverage WTRU and discovery for neighboring WTRU's in different spectrum; para. 153), and is further supported by para. 162 discloses configuration information is in a report that includes frequency resources for out-of-coverage WTRU, and para. 153 discloses that neighboring WTRU controlled by other controlling entities (out-of-coverage as per Fig. 6) in a different spectrum.  Accordingly, the frequency resources indicate (first) frequency used by neighboring cell in a particular spectrum which are frequency resources that are in a different spectrum from the spectrum of the serving cell and thus a neighboring cell frequency (first frequency) different from the serving cell frequency.
	Regarding argument B) The claimed limitation the receiver is configured to receive second information from the base station, the second information releasing the configured reception gap," and" the controller is configured to release the configured reception gap on a basis of the second information is taught as indicated on page 4 in the OA of 10/29/2020 with (WTRU communicates to eNB a recommended gap pattern in report, eNB reconfigures resource pool for discovery including gap pattern and provides in-coverage WTRU with gaps; para. 162, report triggered by change of pattern / configuration request; para. 181 where eNB reconfigures and provides resource pool indicates second information based on change request, eNB reconfigures resource pool for discovery including gap pattern and provides in-coverage WTRU with gaps; para. 162 where reconfiguring releases configured gap of terminal, eNB reconfigures resource pool for discovery including gap pattern and provides in-coverage WTRU with gaps with gaps to listen for discovery; para. 162 where reconfigures with gaps indicates release of configured gaps), and is further supported by para. 161 describing resource allocation refers to "gap pattern", para. 157-158 describing re-allocation and reconfiguration of resources, para. 170 describing reconfiguring resources, and para. 192 describing reconfiguring resources to allow and avoid. 
	Regarding argument C) The claimed limitation release the configured reception gap on a basis of the second information is taught as indicated on page 4 in the OA of 10/29/2020 with (eNB reconfigures resource pool for discovery including gap pattern and provides in-coverage WTRU with gaps with gaps to listen for discovery; para. 162 where reconfigures with gaps indicates release of configured gaps), where reconfiguration interpreted as including release is commensurate with applicant's own specification on para. 118 describing gap cancellation as "resetting".

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 6-7, and 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1:  there is no support for “the frequency identifier being an absolute radio-frequency channel number (ARFCN)” in lines 10-11.  In a review of the disclosure, the description of “frequency band identifiers (EARFCNs)” is found in para. 184, however, in para. 184 and the remaining portions of the disclosure, no description is found regarding “absolute radio-frequency channel number (ARFCN)” or “the frequency identifier being an absolute radio-frequency channel number (ARFCN)”.  Accordingly, the above subject matter is not considered to describe in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 6:  the claim is interpreted and rejected for the same reason as set forth in claim 1.
	Regarding claim 7:  the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 13:  the claim is interpreted and rejected for the same reason as set forth in claim 1.
	Regarding claim 14:  the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2015/0215903 A1, citations are from provisional application no. 61/933238 filed 1/29/2014) hereinafter Zhao, in view of Heo et al. (US 2014/0094162 A1) hereinafter Heo.
	Regarding claim 1, Zhao teaches a user terminal (wireless transmit/receive unit (WTRU) 102; Fig. 1b and para. 23), comprising: a controller including a processor (processor 118; Fig. 1b); a memory communicatively coupled to the processor (memory 130 and 132 connected to processor 118; Fig. 1b); a transmitter (transceiver 120; Fig. 1b); and a receiver (transceiver 120; Fig. 1b), wherein the transmitter is configured to transmit a gap request (WTRU communicates to eNB a recommended gap pattern in report; para. 162), requesting a reception gap (eNB reconfigures resource pool for discovery including gap pattern; para. 162), to a base station that manages a serving cell of the user terminal (interaction between in-coverage WTRU and eNB; para. 158, controlling entity of WTRU includes serving eNB; para. 154), wherein the gap request includes a frequency identifier identifying a first frequency (report includes frequency resources for out-of-coverage WTRU; para. 162) that is different from a frequency of the serving cell (in-coverage WTRU and discovery for neighboring WTRU's in different spectrum; para. 153), and a bit map of a subframe pattern (report includes gap pattern; para. 162, gap pattern as bitmask indicating transmission time intervals (TTIs); para. 193, timing information including TTI or subframe; para. 73) as the reception gap for receiving a D2D discovery signal (WTRU communicates to eNB a recommended gap pattern in report, eNB reconfigures resource pool for discovery including gap pattern; para. 162) transmitted on the first frequency (interaction between in-coverage WTRU and eNB; para. 158, in-coverage WTRU and discovery with neighboring WTRU's in different spectrum; para. 153 where in-coverage WTRU transmits in first frequency), the receiver is configured to receive, from the base station, first information configuring a reception gap for receiving the D2D discovery signal (eNB reconfigures resource pool for discovery including gap pattern and provides in-coverage WTRU with gaps; para. 162), the receiver is configured to receive the D2D discovery signal in the configured reception gap (eNB provides in-coverage WTRU with gaps to listen for discovery; para. 162), the receiver is configured to receive second information from the base station (WTRU communicates to eNB a recommended gap pattern in report, eNB reconfigures resource pool for discovery including gap pattern and provides in-coverage WTRU with gaps; para. 162, report triggered by change of pattern / configuration request; para. 181 where eNB reconfigures and provides resource pool indicates second information based on change request), the second information releasing the configured reception gap configured to the user terminal (eNB reconfigures resource pool for , and the controller is configured to release the configured reception gap on a basis of the second information (eNB reconfigures resource pool for discovery including gap pattern and provides in-coverage WTRU with gaps with gaps to listen for discovery; para. 162 where reconfigures with gaps indicates release of configured gaps).
	Zhao does not explicitly disclose the frequency identifier being an absolute radio-frequency channel number (ARFCN).
	However, in the same field of endeavor, Heo teaches the frequency identifier being an absolute radio-frequency channel number (ARFCN) (MeasObjectEUTRA includes ARFCN-ValueEUTRA (absolute radio-frequency channel number); para. 42 and para. 44, MeasObjectEUTRA transmitted from base station to UE used to configure measurement gap for discovery signal from device to device (D2D) device; para. 41 and para. 45-46).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Heo to the system of Zhao, where Zhao's system of enabling an in-coverage WTRU to discover an out-of-coverage WTRU (para. 185) along with Heo's detection of traffic that may be routed over a D2D path (para. 30) improves system efficiency by enabling a load on a network infrastructure to be reduced.

	Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 1, including a processor (processor 118; Fig. 1b: Zhao) of a user terminal (wireless transmit/receive unit (WTRU) 102; Fig. 1b: Zhao), the processor communicatively coupled to a memory (memory 130 and 132 connected to processor 118; Fig. 1b: Zhao) and a receiver (transceiver 120 connected to processor 118; Fig. 1b: Zhao).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Heo, and further in view of Ryu et al. (US 2016/0044619 A1, citations are from provisional application no. 62/033798 filed 8/5/2014) hereinafter Ryu.
	Regarding claim 6, the combination of Zhao and Heo does not explicitly disclose the receiver is configured to receive a downlink signal without receiving the D2D discovery signal in the configured reception gap when a period in which a reception operation of the downlink signal is performed and the configured reception gap overlap in a time direction.
	However, in the same field of endeavor, Ryu teaches the receiver is configured to receive a downlink signal (UE performs discontinuous reception (DRX); page 55 lines 6-9) without receiving the D2D discovery signal in the configured reception gap (UE does not perform D2D operations when DRX period and discovery period overlap; page 55 lines 6-9) when a period in which a reception operation of the downlink signal is performed and the configured reception gap overlap in a time direction (UE performs DRX and does not perform D2D operations when DRX period and discovery period overlap; page 55 lines 6-9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ryu to the .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Heo, and further in view of Xiong et al. (US 2015/0245193 A1) hereinafter Xiong.
	Regarding claim 13, the combination of Zhao and Heo does not explicitly disclose the receiver is configured to receive, from the base station, third information indicating the first frequency different from the frequency of the serving cell, and the receiver is configured to receive, based on the third information, system information transmitted via the first frequency.
	However, in the same field of endeavor, Xiong teaches the receiver is configured to receive, from the base station (serving cell informs UE; para. 64 where serving cell indicates base station), third information (serving cell informs UE about location of system information block (SIB) transmitted by the neighboring cells; para. 64) indicating the first frequency different from the frequency of the serving cell (cell-specific D2D discovery zones and network-common discovery zones, network-common discovery zones use common set of time-frequency resources; para. 37 indicating different frequency from serving cell), and the receiver is configured to receive, based on the third information, system information transmitted via the first frequency (UEs may acquire the corresponding SIB; para. 64).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Heo, and further in view of Chatterjee et al. (US 2015/0043448 A1) hereinafter Chatterjee.
	Regarding claim 14, the combination of Zhao and Heo does not explicitly disclose the receiver is configured to receive, from the base station, third information indicating the first frequency different from the frequency of the serving cell, and the receiver is configured to receive, based on the third information, system information broadcast from a neighbor cell operated in the first frequency, the controller is configured to receive System Information Block (SIB) from a neighboring cell of the serving cell, the controller is configured to determine radio resources used for receiving the D2D discovery signal based on the SIB.
	However, in the same field of endeavor, Chatterjee teaches the receiver is configured to receive, from the base station, third information indicating the first frequency different from the frequency of the serving cell (UE receives system information block (SIB) (third information) from serving eNB, SIB including location , and the receiver is configured to receive, based on the third information, system information broadcast from a neighbor cell operated in the first frequency (UE receives SIB from serving eNB, SIB enables UE to acquire SIB of neighbor eNB; para. 64), the controller is configured to receive System Information Block (SIB) from a neighboring cell of the serving cell (UE receives SIB from serving eNB, SIB enables UE to acquire SIB of neighbor eNB ; para. 64), the controller is configured to determine radio resources used for receiving the D2D discovery signal based on the SIB (SIB of neighbor eNB indicates D2D discovery zone configuration; para. 64, discovery signal in discovery zone; para. 25, discovery zone being radio resources; para. 24 and para. 92).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chatterjee to the modified system of Zhao and Heo, where Zhao and Heo's modified system along with Chatterjee's reduced interference (para. 65-69) improves the system by reducing interference during discovery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Siomina (US 2015/0208262 A1) discloses managing uncertain measurement occasions.
	Park et al. (US 2017/0201898 A1) discloses a method and apparatus for performing measurement using discovery reference signal (DRS) in wireless communication system.
	Lee et al. (US 2014/0342747 A1) discloses a device-to-device communication method and a device therefor.
	Jung et al. (US 2017/0195946 A1) discloses a device-to-device (d2d) operation method performed by terminal in wireless communication system, and terminal using same.

	Provisional application no. 61/933238 of Zhao, and provisional application no. 62/033798 of Ryu, having been provided in the OA of 10/29/2020, are not included in the instant OA.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.P./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413